Crew III, J.
Appeal from a judgment of the Supreme Court (Williams, J.), entered September 13, 2006 in Saratoga County, which, inter alia, dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Town Board of the Town of Stillwater enacting a certain local law.
Petitioner commenced this CPLR article 78 proceeding alleging that respondents violated state laws in enacting a local law that pertained to the regulation, licensing and vaccination of dogs without, as petitioner apparently desired, including any reference to cats or domesticated ferrets. Supreme Court thereafter dismissed the petition, prompting this appeal by petitioner.
Upon our review of the record, we find each of petitioner’s contentions as set forth in his pro se brief and reply brief to be wholly without merit. There is simply no indication that respondents have violated any laws or otherwise exceeded their legislative authority. Accordingly, the judgment is affirmed.
Cardona, P.J., Mercure, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.